Citation Nr: 0735646	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-22 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska in which the RO denied the appellant's 
claim of entitlement to service connection for 
spondylolisthesis L4-L5, chronic low back pain with right 
radiculopathy (hereinafter referred to as a "back 
disorder").  The appellant, who had active service from 
October 1971 to February 1976, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appellant testified at a hearing before the RO in July 
2004 and at a December 2005 video conference hearing before 
the undersigned Veterans Law Judge.  Thereafter, the Board 
remanded the appellant's claim for further development in 
January 2007.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  

Unfortunately, a review of the evidence of record reveals 
that once again the appellant's case must be remanded in 
order for additional development to be undertaken.  As such, 
the Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
back disorder discloses a need for further development prior 
to final appellate review.  

In this regard, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires that VA make 
reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain. 38 U.S.C.A. § 5103A (West 2002).  Further, in a case 
of records held by a Federal department or agency, VA shall 
continue their efforts to obtain these records unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile. Id.

A review of the record on appeal reveals that the appellant 
has recently notified VA that he has been granted disability 
benefits from the Social Security Administration ("SSA"). 
See February 2007 statement from the appellant; March 2007 VA 
examination report, p. 2.  While SSA decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the appellant in gathering such records. See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA 
has a duty to obtain SSA records when it has actual notice 
that the veteran was receiving SSA benefits); see also 
Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. 
Derwinski, 2 Vet. App. 444 (1992); Quartuccio v. Principi, 16 
Vet. App. 183, 187- 88 (2002) (stating that "the possibility 
that the SSA records could contain relevant evidence . . . 
cannot be foreclosed absent a review of those records").  
Since the Board is on notice that the appellant is receiving 
SSA disability benefits and the appellant's SSA records are 
not contained in the claims file, the Board finds that the 
case must be remanded in order for the RO to obtain these 
records. 

In addition, the Board observes that the appellant was 
afforded a VA examination in March 2007 for the purpose of 
obtaining a medical opinion addressing the medical question 
in this case. See January 2007 BVA decision.  If the above-
referenced records are associated with the claims file and if 
necessary, the RO should return the appellant's claims file 
to the March 2007 examiner for the purpose of obtaining an 
updated medical opinion as to whether the SSA records (and/or 
any other records the appellant chooses to submit) change or 
modify the examiner's medical opinion. 
See March 2007 VA examination report, p. 12. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, the Board finds that 
further development of the case is necessary.  The case is 
being returned to the RO via the AMC in Washington, D.C.; and 
VA will notify the appellant if further action on his part is 
required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and request 
copies of the evidence relied upon by 
that agency to determine that the 
appellant was eligible for Social 
Security Administration disability 
benefits.  Any such records received 
should be associated with the 
appellant's claims file.  If the search 
for such records has negative results, 
a statement to that effect should be 
placed in the appellant's claims file.

2.  Subsequent to the completion of the 
development requested in paragraph #1, 
the RO should refer the appellant's 
claims folder back to the March 2007 VA 
examiner (if available) or another 
qualified medical examiner for an 
updated medical opinion, if deemed 
necessary upon review of any additional 
evidence obtained pursuant to this 
remand.  The examiner should be asked to 
review all additional evidence 
associated with the claims file and 
indicate whether the information 
contained in these records changes or 
modifies the medical opinion provided in 
March 2007.    

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



